DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 10/18/2021 is acknowledged.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a1) as being anticipated by Vaseloff  (US 2005/0211775).

Regarding claim 1, Vaseloff discloses (Fig-4) a carrier comprising: 
a carrier body (16 contacting 12) that is removably connectable (transceiver (RF tags 12) may be placeable on objects, emphasis added “Food devices 18, such as those noted above, can include one or more RF communicators 14 that communicate in or around the food devices. For example, a freezer can include one or more RF communicators 14 for communicating with RF tags 12 that may be placed on food product packaging or storage containers” [0018]) to a tray (16) that holds food in a cabinet (18); and 
a transceiver (12) being connected to said carrier body on a first side (see figure 4, showing transceiver 12 at lateral side of carrier 16), said transceiver being configured so that a reader (14) identifies the tray (“The smart tray system 10 includes a plurality of information tags 12 and a plurality of communication devices 14, that can communicate with each of the information tags 12 when the information tags 12 are located in the proximity of the communication device 14.” [0009]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Vaseloff in view of Kawaguchi (US 2002/0018705).

Regarding claim 2, Vaseloff discloses the carrier of claim 1, Vaseloff is silent regarding wherein said transceiver is a first transceiver, further comprising a second transceiver, 
wherein said second transceiver is connected to said carrier body on a second side, and 
wherein said first transceiver and said second transceiver are configured so that a reader identifies the same tray by each of said first transceiver and said second transceiver.  
However Kawaguchi teaches the identifying device or transceiver being a first transceiver and a second transceiver (transceiver 22 may be on both sides of component being read by reader “the bar code 22 having the same contents to the both side faces” [0018]), 
wherein said second transceiver is connected to said carrier body on a second side (both sides as disclosed above at [0018] may have transceivers), and 
wherein said first transceiver and said second transceiver are configured so that a reader identifies the same tray by each of said first transceiver and said second transceiver (transceiver system is optionally placed to both sides of component to be identified so long as the transceivers are only singularly at a time readable by the reading device “The bar code 22 is to be attached only to one of the side face, however, it is also acceptable to attach the bar code 22 having the same contents to the both side faces. It is essential to choose the face for attaching this bar code 22 not to have a plurality of bar codes within the range of detection of the bar code reader at the same time.” [0018]).

wherein said second transceiver is connected to said carrier body on a second side, and 
wherein said first transceiver and said second transceiver are configured so that a reader identifies the same tray by each of said first transceiver and said second transceiver, is to provide readability of transceiver while the component having the transceiver may be in various orientations.  
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Vaseloff with Kawaguchi, by modifying the single orientation transceiver system of Vaseloff, with the multiple orientation double sided transceiver system of Kawaguchi, to provide readability of transceiver while the component having the transceiver may be in various orientations.

Regarding claim 3, Vaseloff as modified by Kawaguchi teaches the carrier of claim 2, Vaseloff as modified by Kawaguchi further teaches wherein said second transceiver is connected to said carrier body on said second side that is opposite said first side (transceivers are optionally placed on both opposite sides of component to be identified so long as they are only singularly readable by the reading device “The bar code 22 is to be attached only to one of the side face, however, it is also acceptable to attach the bar code 22 having the same contents to the both side faces. It is essential to choose the face for attaching this bar code 22 not to have a plurality of bar codes within the range of detection of the bar code reader at the same time.” Kawaguchi [0018]).

Regarding claim 4, Vaseloff as modified by Kawaguchi teaches the carrier of claim 3, Vaseloff as modified by Kawaguchi further teaches wherein said carrier body is rotated around 180 degrees from a first position to a second position and positioned in a bin in either said first position or said second position so that said reader can read said first transceiver in said first position and said second transceiver in said second position (transceivers are optionally placed on both side faces (as opposed to a side face in combination with a front or back face) of component to be identified so long as they are only singularly readable by a reader, emphasis added “The bar code 22 is to be attached only to one of the side face, however, it is also acceptable to attach the bar code 22 having the same contents to the both side faces. It is essential to choose the face for attaching this bar code 22 not to have a plurality of bar codes within the range of detection of the bar code reader at the same time.” Kawaguchi [0018]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vaseloff in view of Kawaguchi and in further view of Kolton (US 8,228,200).

Regarding claim 5, Vaseloff discloses the carrier of claim 1, Vaseloff is silent regarding wherein said carrier body has a first piece and a second piece that together form a collar around said tray.
	However Kolton teaches (Fig-1-2) wherein said carrier body has a first piece (22) and a second piece (24) that together form a collar (10) around said tray (14).

	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Vaseloff with Kolton, by modifying the non-descript transceiver attachment mechanisms of Vaseloff, with the longitudinally restrained transceiver attachment system of Kolton, to permit an attachment of the transceiver that forms to a base component feature preventing longitudinal loss of the transceiver.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vaseloff in view of Kawaguchi and Kolton and in further view of Shei (US 2016/0073821).

Regarding claim 6, Vaseloff discloses the carrier of claim 1, Vaseloff further discloses wherein said tray has a tray body (a portion of the tray below the opening of the tray) and a rim (a portion of the tray above the body of the tray existing around the opening of the tray) around an outside of an opening in said tray,
Vaseloff is silent regarding and wherein said tray has a first handle and a second handle connected to opposite sides of an outer surface of said tray.

The advantage of wherein said tray has a first handle and a second handle connected to opposite sides of an outer surface of said tray, is to enable a pass through of the tray through the tray storage device (“The pan storage space 16 includes a front opening and a rear opening permitting the pan 12 and cover 18 to be inserted in the pan storage space from the front and the back of the pan storage space.” [0032]). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Vaseloff with Shei, by adding to the non-handled tray of Vaseloff, the double handle system of Shei, to enable a pass through of the tray through the tray storage device.
Vaseloff in view of Shei is silent regarding so that, in a connected position, said first piece is connected to said second piece around said tray body.
However Kolton teaches (Fig-1-2) so that, in a connected position (side 22 in connection to side 24, see connective steps of figures 1 to  2), said first piece is connected to said second piece around said tray body (shown in figure 2, side 22 and side 24 encompass an upper perimeter of consumable storage component 14 below lid (top of 12)).
The advantage of so that, in a connected position, said first piece is connected to said second piece around said tray body, is to permit an attachment of the transceiver that forms to a base component feature preventing longitudinal loss of the transceiver, “this circumferential undercut is used in combination with features of the housing to 
	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Vaseloff with Kolton, by modifying the non-descript transceiver attachment mechanisms of Vaseloff, with the longitudinally restrained transceiver attachment system of Kolton, to permit an attachment of the transceiver that forms to a base component feature preventing longitudinal loss of the transceiver. 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Vaseloff in view of Kawaguchi and Kolton and Shei and in further view of Bull (US 2009/0293328). 

Regarding claim 7, Vaseloff as modified by Kolton and Shei teaches the carrier of claim 6, Vaseloff is silent regarding wherein said first piece is positioned between said rim and one of said first handle and said second handle and said second piece is positioned between said rim and another of said first handle and said second handle in said connected position to maintain said carrier on said tray.
However Bull teaches (Fig-4 re-annotated) wherein said first piece (a portion of 15) is positioned between said rim (B) and one of said first handle (A) and said second handle (mirroring of handle as modified by Shei in claim 6) and said second piece (an additional portion of 15) is positioned between said rim and another of said first handle and said second handle in said connected position to maintain said carrier on said tray 
The advantage of wherein said first piece is positioned between said rim and one of said first handle and said second handle and said second piece is positioned between said rim and another of said first handle and said second handle in said connected position to maintain said carrier on said tray, is to provide an identifying component to a container in a commercial setting, wherein the identifying component is at a location relative to said container that makes the container easily identifiable “This unit is to organize all the said glasses, cups or containers which are used by servers for commercial or personal use at home.” [0019].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Vaseloff as already modified by Kolton and Shei, with Bull, by adding to the double handled tray system of Vaseloff, the above handle below rim identifying location of Bull, to provide an identifying component to a container in a commercial setting, wherein the identifying component is at a location relative to said container that makes the container easily identifiable.

    PNG
    media_image1.png
    610
    627
    media_image1.png
    Greyscale


Regarding claim 8, Vaseloff as modified by Kolton teaches the carrier of claim 6, Vaseloff as modified by Kolton further teaches (Vaseloff Fig-4, Kolton Fig-1-4) wherein said first piece has a first frame that is shaped complementary to a shape of said tray body such that said first frame has two first side pieces and a first end piece forming a U-shape (Vaseloff provides a rectangular structured tray akin to the present application (see Vaseloff Fig-4), while Vaseloff as modified by Kolton teaches a form fitting split bodied transeiver carrier 22 and 24 (“the rim 34 formed by the two housing portions 22 and 24, seats within the circumferential undercut 20. Since the mated housing 10 can not be disassembled or otherwise enlarged, this seating of the rim 34 within undercut 20 .

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vaseloff in view of Kawaguchi, Kolton, Shei and Bull and in further view of Didio (US 2013/0019449 A1).

Regarding claim 9, Vaseloff as modified by Kolton teaches the carrier of claim 8, Vaseloff as modified by Kolton further teaches wherein said first piece (24, Kolton) has a first connector (28, Kolton) on an end of each of said two first side pieces (see figures 5 and 6 of Kolton showing connecting portions 28 on either side of carrier half 24) and second piece (22, Kolton) has a second connector (26, Kolton) on an end of each of said two second side pieces (see figures 5 and 6 of Kolton showing connector pieces 28 fitting connecting portions 26 on either side of 22).
Vaseloff as modified by Kolton is silent regarding so that said first piece and said second piece are selectively connected and disconnected from one another.
selectively connected and disconnected from one another (via any number of fastening means [0030-0031] for ease of attachment and disattachment “for secure attachment and simple detachment.” [0030]). 
The advantage of that said first piece and said second piece are selectively connected and disconnected from one another, is to provide easy attachment and de-attachment of the identifying component “wherein both ends have complimentary male and female sides allowing for secure attachment and simple detachment.” [0030]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Vaseloff as already modified by the double sided connection components of Kolton, further with Didio, by adding to the longitudinally positive secured identifying system of Vaseloff the simple de-attachment system of Didio, to provide easy attachment and de-attachment of the identifying component. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Vaseloff in view of Bouetard (US 2009/0014279 A1). 

Regarding claim 10, Vaseloff discloses the carrier of claim 1, Vaseloff is silent regarding wherein said carrier has a size so that said tray can be stacked on another tray without wedging into place that would cause difficult removal.
However Bouetard teaches wherein said carrier has a size (transceivers carriers or “means of identification” are attached by numerous means “Each tray 115 is 
The advantage of wherein said carrier has a size so that said tray can be stacked on another tray without wedging into place that would cause difficult removal, is to provide the ability to stack/un-stack trays for accessible storage “ensures the setting of a tray 115 into a stack of trays of a constant-level cart 105” [0064], while retaining identification/transceiver attachment systems of the tray “Each tray 115 is equipped with a means of identification, for example an electronic label, for example of the RFID type (acronym for RadioFrequency IDentification), placed on, made integral with, buried or embedded in the tray” [0044].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Vaseloff with Bouetard, by modifying the carrier identifying tray system of Vaseloff, the un-obstructed by identifier system stacking system of Bouetard, to provide the ability to stack/un-stack trays for accessible storage while retaining identification/transceiver attachment systems of the tray.

Conclusion
is the Universal serial bus type C. It is known to provide reversible orientation of transceiver components such as disclosed in the present application, USB type C devices provide transceiver communication through duplication of communication components on either side of the communication device thereby enabling the ability to flip the orientation of insertion of the communication device and still establish communication. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113. The examiner can normally be reached 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Spencer H. Kirkwood/           Examiner, Art Unit 3761

/DANA ROSS/           Supervisory Patent Examiner, Art Unit 3761